DETAILED ACTION
This office action is a response to the application filed 2 March 2020 as a continuation of application 15/090,602 filed 4 April 2016 now issued patent 10,582,025 and claiming domestic benefit as early as 5 May 2015 from application 62/157,344, wherein claims 1-21 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2 March 2020, 3 September 2020, 29 January 2021, and 3 September 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the following limitation: 
to calculate (calculating) a location of a RU of data for the STA based on the arrangement of the RUs the number of MU-MIMO users and the user-specific information.
This limitation does not make sense grammatically.  As a result, it is not clear if the applicant intends that the list of (1) the arrangement of the RUs, (2) the number of MU-MIMO users, and (3) the user-specific information is the list of items that the calculated location is based on or if the calculated location is based on the arrangement of the RUs, and it is intended to calculate the number of MU-MIMO users and calculate the user-specific information. 
Claims 2-7 and 16-21 depend on claims 1 and 15 respectively and fail to resolve the ambiguity of the claims. For examination purposes, the claim is interpreted as the former option listed above.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, 15, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0255610 A1), hereafter referred Li, in view of Noh et al. (US 2017/0041929 A1), hereafter referred Noh, further in view of Chen et al. (US 2016/0330715 A1), hereafter referred Chen.  Li, Noh, and Chen were cited by applicant’s IDS filed 2 March 2020.

Regarding claim 1, Li teaches an apparatus of a station (STA) for identifying scheduling information in a wireless local area network (WLAN), the apparatus comprising:
a transceiver (Li, Fig. 13, [0069]; transmitter/receiver in the radio unit) configured to receive a header for a protocol data unit (Li, Fig. 3, [0041]; upon receipt of a frame a scheduled station where the frame includes a physical layer header) including a plurality of resource units (RUs) of data (Li, [0062]; there may be 9 RUs for the band); and
a controller (Li, Fig. 12, [0069]; multi-mode communication processing unit) configured: 
to identify common information for STAs from a common field in the header (Li, Fig. 3, [0041]; the scheduled station may decode a common portion of a physical layer header); and
to identify user-specific information for the STA from a user-specific field in the header (Li, Fig. 3, [0041]; the scheduled station decodes the common portion and the station specific parts from the physical layer header) that follows the common field (Li, Fig. 3, [0039]-[0041]; the common part 302a precedes the station-specific parts 302b,302c,…302k),
wherein the transceiver is configured to receive the data for the STA based on the calculated location of the RU of data (Li, [0033]-[0035]; each scheduled user would receive allocation bits for the stream of data that the encoder in the base station receives for the data).
Li does not expressly teach wherein the common field includes an arrangement of the RUs in a frequency domain and a number of multi-user multiple-input multiple-output (MU-MIMO) users in a MU-MIMO resource.
However, Noh teaches wherein the common field includes an arrangement of the RUs in a frequency domain and a number of multi-user multiple-input multiple-output (MU-MIMO) users in a MU-MIMO resource (Noh, [0108]; common subfield include information regarding resource unit allocation/assignment such as the RU arrangement in the frequency domain and the number of users in MU-MIMO allocations).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li to include the above recited limitations as taught by Noh in order to control information for multi-user transmissions in WLAN systems (Noh, [0002]).
	Li in view of Noh does not expressly teach to calculate a location of a RU of data for the STA based on the arrangement of the RUs the number of MU-MIMO users and the user-specific information.
	However, Chen teaches to calculate a location of a RU of data for the STA based on the arrangement of the RUs the number of MU-MIMO users and the user-specific information (Chen, [0111] and [0144]; identifying from the STA specific part, a RU allocation index and determine a RU allocation based at least in part on the RU allocation index and the RU allocation pattern, where the RU allocation pattern is determined from the common part and corresponds to a mapping of a plurality of RU allocations to corresponding respective RU allocation indices.  Each scheduled STA may decode the STA-specific part of the HE-SIG-B indication and use the order listed in the STA-specific part to determine the frequency RU and the spatial streams assigned to it).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Noh to include the above recited limitations as taught by Chen in order to generate a high efficiency wireless preamble with a HE-SIG-B portion with a common part (Chen, [0117]).

Regarding claim 8, Li teaches an apparatus of an access point (AP) for indicating scheduling information in a wireless local area network (WLAN), the apparatus comprising:
a controller (Li, Fig. 15, [0091]; hardware processing circuitry 1540) configured:
to include common information for stations (STAs) from a common field in a header of a protocol data unit (Li, Fig. 3, [0041]; the scheduled station may decode a common portion of a physical layer header) including a plurality of resource units (RUs) of data (Li, [0062]; there may be 9 RUs for the band), and 
to include user-specific information for the STAs in a user-specific field in the header (Li, Fig. 3, [0041]; the scheduled station decodes the common portion and the station specific parts from the physical layer header) that follows the common field (Li, Fig. 3, [0039]-[0041]; the common part 302a precedes the station-specific parts 302b,302c,…302k); and
a transceiver (Li, Fig. 15, [0092]; computing device may include a transceiver to transmit and receive HEW PPDU data) configured to transmit the protocol data unit including the header (Li, Fig. 3, [0041]; upon receipt of a frame a scheduled station where the frame includes a physical layer header); and
transmit the data to the one STA in the RU at the indicated location (Li, [0033]-[0035]; each scheduled user would receive allocation bits for the stream of data that the encoder in the base station receives for the data).
Li does not expressly teach wherein the common field includes an arrangement of the RUs in a frequency domain and a number of multi-user multiple-input multiple-output (MU-MIMO) users in a MU-MIMO resource.
However, Noh teaches wherein the common field includes an arrangement of the RUs in a frequency domain and a number of multi-user multiple-input multiple-output (MU-MIMO) users in a MU-MIMO resource (Noh, [0108]; common subfield include information regarding resource unit allocation/assignment such as the RU arrangement in the frequency domain and the number of users in MU-MIMO allocations).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li to include the above recited limitations as taught by Noh in order to control information for multi-user transmissions in WLAN systems (Noh, [0002]).
	Li in view of Noh does not expressly teach wherein a number of user allocations and the RU arrangement indicates a location of a RU of data for one of the STAs, wherein the location computable based on the number of MU-MIMO users in allocations indicated in the common field and the user-specific information for the STA indicated in the user-specific field.
	However, Chen teaches wherein a number of user allocations and the RU arrangement indicates a location of a RU of data for one of the STAs, wherein the location computable based on the number of MU-MIMO users in allocations indicated in the common field and the user-specific information for the STA indicated in the user-specific field (Chen, [0111] and [0144]; identifying from the STA specific part, a RU allocation index and determine a RU allocation based at least in part on the RU allocation index and the RU allocation pattern, where the RU allocation pattern is determined from the common part and corresponds to a mapping of a plurality of RU allocations to corresponding respective RU allocation indices.  Each scheduled STA may decode the STA-specific part of the HE-SIG-B indication and use the order listed in the STA-specific part to determine the frequency RU and the spatial streams assigned to it).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Noh to include the above recited limitations as taught by Chen in order to generate a high efficiency wireless preamble with a HE-SIG-B portion with a common part (Chen, [0117]).

Regarding claim 15, Li teaches a method of operating a station (STA) for identifying scheduling information in a wireless local area network (WLAN), the method comprising:
receiving a header for a protocol data unit (Li, Fig. 3, [0041]; upon receipt of a frame a scheduled station where the frame includes a physical layer header) including a plurality of resource units (RUs) of data (Li, [0062]; there may be 9 RUs for the band);
identifying common information for STAs from a common field in the header (Li, Fig. 3, [0041]; the scheduled station may decode a common portion of a physical layer header);
identifying user-specific information for the STA from a user-specific field in the header (Li, Fig. 3, [0041]; the scheduled station decodes the common portion and the station specific parts from the physical layer header) that follows the common field (Li, Fig. 3, [0039]-[0041]; the common part 302a precedes the station-specific parts 302b,302c,…302k); and
receiving the data for the STA based on the calculated location of the RU of data (Li, [0033]-[0035]; each scheduled user would receive allocation bits for the stream of data that the encoder in the base station receives for the data).
Li does not expressly teach wherein the common field includes an arrangement of the RUs in frequency domain and a number of multi-user multiple-input multiple-output (MU-MIMO) users in a MU-MIMO resource.
However, Noh teaches wherein the common field includes an arrangement of the RUs in frequency domain and a number of multi-user multiple-input multiple-output (MU-MIMO) users in a MU-MIMO resource (Noh, [0108]; common subfield include information regarding resource unit allocation/assignment such as the RU arrangement in the frequency domain and the number of users in MU-MIMO allocations).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li to include the above recited limitations as taught by Noh in order to control information for multi-user transmissions in WLAN systems (Noh, [0002]).
	Li in view of Noh does not expressly teach calculating a location of a RU of data for the STA, based on the arrangement of the RUs the number of user MU-MIMO users and the user-specific information.
	However, Chen teaches calculating a location of a RU of data for the STA, based on the arrangement of the RUs the number of user MU-MIMO users and the user-specific information (Chen, [0111] and [0144]; identifying from the STA specific part, a RU allocation index and determine a RU allocation based at least in part on the RU allocation index and the RU allocation pattern, where the RU allocation pattern is determined from the common part and corresponds to a mapping of a plurality of RU allocations to corresponding respective RU allocation indices.  Each scheduled STA may decode the STA-specific part of the HE-SIG-B indication and use the order listed in the STA-specific part to determine the frequency RU and the spatial streams assigned to it).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Noh to include the above recited limitations as taught by Chen in order to generate a high efficiency wireless preamble with a HE-SIG-B portion with a common part (Chen, [0117]).

Regarding claims 2 and 21, Li in view of Noh further in view of Chen teaches the apparatus of claim 1 and the method of 15 above.  Li in view of Noh does not expressly teach wherein the user-specific field includes fields indicating STA-identifiers (STA-ID) for the STAs and the user-specific information indicates a position of field indicating the STA-ID for the STA between the fields.
However, Chen teaches wherein the user-specific field includes fields indicating STA-identifiers (STA-ID) for the STAs and the user-specific information indicates a position of field indicating the STA-ID for the STA between the fields (Chen, Fig. 25-26, [0131]-[0133]; the HE-SIG-B portion with only a STA-specific part incorporates an identifier of each of the STAs along with the MU partition index and spatial index corresponding to each STA).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Noh to include the above recited limitations as taught by Chen in order to generate a high efficiency wireless preamble with a HE-SIG-B portion with a common part (Chen, [0117]).

Regarding claim 9, Li in view of Noh further in view of Chen teaches the apparatus of claim 8 above.  Li does not expressly teach wherein the controller is configured to indicate, in the common field, one or more RUs allocated for MU-MIMO communication.
However, Noh teaches wherein the controller is configured to indicate, in the common field, one or more RUs allocated for MU-MIMO communication (Noh, [0108]; common subfield include information regarding resource unit allocation/assignment such as the RU arrangement in the frequency domain and the number of users in MU-MIMO allocations).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li to include the above recited limitations as taught by Noh in order to control information for multi-user transmissions in WLAN systems (Noh, [0002]).

Regarding claims 3, 10, and 17, Li in view of Noh further in view of Chen teaches the apparatus of claim 1, the apparatus of claim 9, the method of claim 15 above.  Further, Li teaches wherein 8 bits of the common field is used for a 20 MHz bandwidth allocation (Li, [0107]; the bandwidth allocation information correspond to an eight bit field associated with twenty MHz channels).

Regarding claims 4, 11, and 18, Li in view of Noh further in view of Chen teaches the apparatus of claim 1, the apparatus of claim 8, and the method of claim 15 above.  Further, Li teaches wherein a length of the user-specific field in the header is the same for both single user and multi user allocations (Li, [0033]; one user-specific field may comprise one user-specific subfield).

Regarding claims 5, 12, and 19, Li in view of Noh further in view of Chen teaches the apparatus of claim 1, the apparatus of claim 8, and the method of claim 15 above.  Further, Li teaches wherein:
the common field is included in a high efficiency signal B (HE-SIG-B) field in the header (Li, [0033]; a common portion may be introduced in an HE-SIG-B portion of a physical layer header), and
the controller is configured to identify a format of the HE-SIG-B field based on an indicator included in a HE-SIG-A field of the header (Li, Fig. 3, [0039]; an indication of a pure OFDMA mode can be included in a HE-SIG-A portion of a physical layer header).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Noh further in view of Chen as applied to claims 5, 12, and 19 above, and further in view of Chauhan et al. (US 2013/0339516 A1), hereafter referred Chauhan.  Chauhan was cited by applicant’s IDS filed 2 March 2020.

Regarding claims 6, 13, and 20, Li in view of Noh further in view of Chen teaches the apparatus of claim 5, the apparatus of claim 12, and the method of claim 19 above.  Further, Li teaches wherein the controller is configured to identify processing in the common information and load balancing of the user-specific information among HE-SIG-B channels based on the identified format of the HE-SIG-B field (Li, [0041]; a scheduled station may decode a common portion of the physical layer header), Li in view of Noh further in view of Chen does not expressly teach wherein the processing in the common information can be compression.
However, Chauhan teaches wherein the processing in the common information can be compression (Chauhan, [0242]; processing may comprise load balancing, compression operations on the packet header).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Noh further in view of Chen to include the above recited limitations as taught by Chauhan in order to determine how to process the packet without further communication (Chauhan, [0242]).

Claims 7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Noh further in view of Chen as applied to claims 1, 8, and 15 above, and further in view of Gong et al. (US 2012/0177017 A1), hereafter referred Gong.  Gong was cited by applicant’s IDS filed 2 March 2020.

Regarding claims 7, 14, and 16, Li in view of Noh further in view of Chen teaches the apparatus of claim 1, the apparatus of claim 8, and the method of claim 15 above.  Li in view of Noh further in view of Chen does not expressly teach wherein:
for bandwidth allocations of greater than or equal to 40 MHz, a number of 20 MHz subbands including different content in the common field is two; and
the two common fields including different content are duplicated for bandwidth allocations of greater than or equal to 80 MHz.
However, Gong teaches wherein:
for bandwidth allocations of greater than or equal to 40 MHz, a number of 20 MHz subbands including different content in the common field is two (Gong, Fig. 3a, [0032]; the responding STA sends non-HT duplicate CTS frames each occupying a 20 MHz bandwidth over 40 MHz including the primary subchannel in response); and
the two common fields including different content are duplicated for bandwidth allocations of greater than or equal to 80 MHz (Gong, [0023]; the frame is duplicated for each 20 MHz band of the wide channel, such as 80 MHz to ensure that a TXOP may be obtained for the maximum number of available bands).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Li in view of Noh further in view of Chen to include the above recited limitations as taught by Gong in order to optimize transmissions (Gong, [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.M./Examiner, Art Unit 2416   


/AJIT PATEL/Primary Examiner, Art Unit 2416